


AMENDMENT NO. 2 TO
ADVISORY SERVICES AGREEMENT


AMENDMENT NO. 2 TO ADVISORY SERVICES AGREEMENT, effective as of January 1, 2005,
by and between BERKSHIRE INCOME REALTY, INC., a Maryland corporation (the
“Company”), and BERKSHIRE PROPERTY ADVISORS, L.L.C., a Delaware limited
liability company (the “Advisor”).


W I T N E S S E T H:


WHEREAS, the Company and the Advisor entered into that certain Advisory Services
Agreement dated as of January 9, 2003, as amended (the “Advisory Agreement”);
and


WHEREAS, the parties are desirous of amending certain provisions of the Advisory
Agreement, all upon the terms and conditions hereinafter set forth;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1. Section 9 of the Advisory Agreement shall be and hereby is amended by adding
a paragraph (e) to the end of the section to read as follows:


(e) Construction Management Fee. Subject to Section 9(c), for construction
management services rendered to the Company by the Redevelopment Division of the
Advisor, payable on the last business day of each month in an amount equal to
7.5% of amounts incurred in connection with capital and rehabilitation project
costs greater than $15,000 and up to $10,000,000, and in an amount equal to 5%
of amounts incurred relating to capital and rehabilitation project costs greater
than $10,000,000. The obligation to pay this fee shall cease upon the completion
of a capital and rehabilitation project and shall not be charged on capital
items which are expensed on property income statements as normal operations
capital or those items capitalized on the balance sheet; nor will it include
professional services such as legal, architectural, design and collateral
material service fees.


Except as specifically set forth herein, the Advisory Agreement remains in full
force and effect without modification, and the parties hereto hereby ratify and
affirm the Advisory Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment, to take effective
as of the 1st day of January, 2005, as a sealed instrument.




BERKSHIRE INCOME REALTY, INC.
BERKSHIRE PROPERTY ADVISORS, L.L.C.



By:_/s/ David C. Quade_______________
By:_/s/ Douglas Krupp____________________

David C. Quade    Douglas Krupp
President        Chairman    






